Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims currently presented have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Ozeki et al. [US PGUB 20170154880] (hereinafter Ozeki).

Referring claim 2, Ozeki teaches a method for manufacturing a light emitting device, comprising,
preparing a substrate (10, Para 94; preparing the substrate for deposition (Para mounting)) having a first region (upper left row region of 4 LEDs 2, Fig. 9) and a second region (edge region where material 61 is formed, Fig. 9) surrounding the first region (Fig. 9);
mounting a plurality of light emitting elements (2, Para 72) in the first region (Fig. 3/4/9);
mounting a reinforcement member (portion of 61 that is formed leftmost and rightmost BD3 regions, Fig. 9) on the second region (Fig. 7/8);
forming and curing a sealing member (8, Para 66) in contact with the reinforcement member and with the light emitting elements (Fig. 8) the sealing member having a lower rigidity than the reinforcement member (Para 99 –where structure 61 and 62 are integrally formed and of the same material and wherein structure 62 is harder than sealant 8); and
cutting the substrate, the reinforcement member, and the sealing member to remove the reinforcement member (Fig. 10) and to separate into individual light emitting devices each including one or more of the light emitting elements (Fig. 11), wherein
the preparing of the substrate includes preparing the substrate having an additional first region (lower left row region of 4 LEDs 2, Fig. 9), and a third region between the first region and the additional first region (Fig. 9).

Regarding claim 3, Ozeki teaches a method for manufacturing a light emitting device wherein the mounting of the reinforcement member includes mounting the reinforcement member including a first reinforcement member placed on the second region of the substrate (Fig. 9), and a second reinforcement member (62, Fig. 8/9) placed on the third region of the substrate.

Regarding claim 4, Ozeki teaches a method for manufacturing a light emitting device wherein the mounting of the reinforcement member includes mounting the first reinforcement member and the second reinforcement member to be continuous with each other (Fig. 9).

Regarding claim 13, Ozeki teaches a method for manufacturing a light emitting device wherein the forming and curing of the sealing member includes applying a light reflective resin member as the sealing member (Para 74).


Claims 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Ozeki et al. [US PGUB 20170154880] (hereinafter Ozeki).

Referring claim 2, Ozeki teaches a method for manufacturing a light emitting device, comprising,
preparing a substrate (10, Para 94; preparing the substrate for deposition (Para mounting)) having a first region (upper leftmost row region of 4 LEDs 2, Fig. 9) and a second region (edge region where material 61 is formed, Fig. 9) surrounding the first region (Fig. 9);
mounting a plurality of light emitting elements (2, Para 72) in the first region (Fig. 3/4/9);
mounting a reinforcement member (62, Fig. 7/8);
forming and curing a sealing member (8, Para 66) in contact with the reinforcement member and with the light emitting elements (Fig. 8) the sealing member having a lower rigidity than the reinforcement member (Para 99 –where structure 61 and 62 are integrally formed and of the same material and wherein structure 62 is harder than sealant 8); and
cutting the substrate, the reinforcement member, and the sealing member to remove the reinforcement member (wherein at least a portion are removed Fig. 10) and to separate into individual light emitting devices each including one or more of the light emitting elements (Fig. 11), wherein
the preparing of the substrate includes preparing the substrate having an additional first region (upper 4 LEDs adjacent to the leftmost upper 4 LEDs, Fig. 9), and a third region between the first region and the additional first region (entire region between the first region and the additional first region, Fig. 9).

Regarding claim 6, Ozeki teaches a method for manufacturing a light emitting device wherein the mounting of the reinforcement member includes mounting the reinforcement member only on the second region and a part of the third region (Fig. 9).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki.

Regarding claim 11, Ozeki teaches the limitations of claims upon which it depends.
Ozeki does not specifically disclose the limitation of claim 11.
However, referring to Para 66 of Ozeki, Ozeki teaches forming material of reinforcement member 61 is white resin (Para 66).
Ozeki teaches other layers formed from white resin and wherein the layer contains a filler containing at least alumina and titania (Para 70).
In view of such teaching, it would have been obvious to a person having ordinary skills in the art to have the reinforcement member 61 comprise at least some of the claimed fillers based on the rationale of applying a known technique\material to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Harada et al [US PGPUB 20190312187] (hereinafter Harada).

Regarding claim 12, Ozeki teaches the limitations of claims upon which it depends.
Ozeki does not specifically disclose the limitation of claim 12.
However, referring to Para 66 of Ozeki, Ozeki teaches forming material of reinforcement member 61 is white resin (Para 66).
Ozeki teaches other layers formed from white resin and wherein the layer contains a filler containing at least alumina and titania (Para 70).
In view of such teaching, it would have been obvious to a person having ordinary skills in the art to have the reinforcement member 61 comprise at least some of the claimed fillers based on the rationale of applying a known technique\material to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).
Referring to the invention of Harada, Harada teaches forming white resin wherein titania is added at a weight of 25% (Para 46).
In view of such teaching by Harada, it would have been obvious to a person having ordinary skills in the art to have the invention of Ozeki comprise the teachings of Harada based rationale of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).



Claims 2, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. [US PGPUB 20080102541] in view of Ogawa et al. [US PGPUB 20070178629] (hereinafter Kang and Ogawa).

Referring claim 2, Kang teaches a method for manufacturing a light emitting device, comprising,
preparing a substrate (200, Para 37; preparing the substrate for depositing was material on the substrate (Fig. 1-2)) having a first region (a column region where LEDs 100u1 are formed, Fig. 5) and a second region (region where material 300 is formed, Fig. 5) surrounding the first region (Fig. 5);
mounting a plurality of light emitting elements (100u, Para 39) in the first region (Fig. 5);
mounting a reinforcement member (300, Para 42) on the second region (Fig. 5);
forming and curing a sealing member (400, Para 400/claim 2) in contact with the reinforcement member and with the light emitting elements (Fig. 5); and
cutting the sealing member to remove the reinforcement member and to separate into individual light emitting devices each including one or more of the light emitting elements (Fig. 6/7), wherein
the preparing of the substrate includes preparing the substrate having an additional first region (a column region where LEDs 100u2 are formed, Fig. 5), and a third region between the first region and the additional first region (Fig. 6, Para 45; i.e. third region is the cut line).
Kang does not clearly disclose the sealing member having a lower rigidity than the reinforcement member; and
cutting the substrate and the reinforcement member to remove the reinforcement member and to separate into individual light emitting devices each one or more of the light emitting elements.
However, a person having ordinary skills in the art would find it obvious if not inherent that the substrate and the reinforcement member of Kang’s invention would also be cut in the cutting process of Kang in Para 45. 
An analysis of Fig. 6A and the written speciation discussing the device used in the cutting process a person having ordinary skills in the art will find it obvious that to remove the reinforcement member in the invention of Kang, the substrate, the reinforcement member, and the sealing member would be cut.
Referring to the invention of Ogawa, Ogawa teaches a method of encapsulating LED chips 8 in a sealing member 10, wherein a reinforcement member 5 is used, wherein the sealing member having a lower rigidity than the reinforcement member (Para 39); and 
wherein in cutting process to form single light emitting device 15, the dicing sheet is also cut.
In view of such teaching by Ogawa, it would have been obvious to a person having ordinary skills in the art to have the invention of Kang comprise the teaching of Ogawa based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143), where such teachings result in a structurally reliable device.

Regarding claim 5, Kang teaches a method for manufacturing a light emitting device wherein the mounting of the reinforcement member includes mounting the reinforcement member only on the second region (Fig. 5).

Regarding claim 8, Kang teaches a method for manufacturing a light emitting device according to claim 2, wherein the mounting of the reinforcement member includes mounting the reinforcement member so that a thickness of the reinforcement member is larger than a thickness of the substrate (Fig. 5).

Regarding claim 9, Kang teaches a method for manufacturing a light emitting device according to claim 2, wherein the mounting of the reinforcement member includes mounting the reinforcement member containing one of silicone resin, modified silicone resin, hybrid silicone resin, epoxy resin, glass epoxy, bismaleimide triazine, and polyimide (Para 44).

Allowable Subject Matter
Claim 10 is allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 is allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method comprising:
a reinforcement member containing one of copper and stainless steel, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/Primary Examiner, Art Unit 2819